Citation Nr: 1607429	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-23 073	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

2.  Entitlement to an effective date prior to November 29, 2006, for the award of a higher 40 percent rating for peptic ulcer disease with history of prepyloric ulcer.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to October 1992.

The matter of a TDIU rating is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This issue was originally before the Board on appeal from a January 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that denied a TDIU rating.  In March 2014, a Travel Board hearing was held before the undersigned for that issue, and a transcript of the hearing is in the record.  In August 2014, the Board issued a decision that (in pertinent part) denied a TDIU rating.  The Veteran appealed that portion of the decision to the Court.  In July 2015, the Court issued a mandate that vacated the August 2014 Board decision with respect to the denial of a TDIU rating, and remanded that matter for readjudication consistent with instructions outlined in its July 2015 Memorandum decision.

The matter of an earlier effective date for the award of a higher 40 percent rating for peptic ulcer disease with history of prepyloric ulcer is before the Board on appeal from a December 2009 rating decision of the Jackson, Mississippi RO.

In an August 2014 decision, the Board denied a rating in excess of 40 percent for peptic ulcer disease with history of prepyloric ulcer.  Because a final Board decision was rendered with regard to that issue [and the Veteran did not appeal this issue to the Court], it is no longer a part of the current appeal and is not before the Board.

The issues of entitlement to service connection for a left and right leg disability, for a left and right knee disability, for a right wrist disability, and for headaches have been raised by the record (at an August 2009 hearing held before an Acting Veterans Law Judge in connection with another appeal that has since been adjudicated), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  [The Board notes that there is no need to refer to the AOJ a claim of service connection for a psychiatric disability, as the Veteran submitted a statement in May 2007 noting that he had no claims pending for psychiatric disabilities, and no subsequent claims for any such disabilities are of record.]

The issue of an effective date prior to November 29, 2006, for the award of a higher 40 percent rating for peptic ulcer disease with history of prepyloric ulcer, is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's combined evaluation for compensation is 70 percent; it is reasonably shown that his service-connected low back strain with herniated disc L4-L5 (rated 40 percent) precludes him from securing or maintaining a substantially gainful occupation.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim for a TDIU rating.  However, as the benefit sought is being granted in full, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The record reflects that the Veteran's highest level of education is the completion of two years of college.  The record also reflects that his employment experience consisted of working as a corrections officer and a janitor, and he stopped working altogether in 1998.

The Veteran is service-connected for three disabilities: (1) low back strain with herniated disc L4-L5 (rated 40 percent); (2) peptic ulcer disease with history of prepyloric ulcer (rated 40 percent); and (3) hypertension (rated 10 percent); his combined evaluation for compensation is 70 percent.

Regarding the Veteran's service-connected peptic ulcer disease with history of prepyloric ulcer, on VA stomach examination in August 2010, the VA examiner opined that, in the absence of the Veteran's other medical conditions, it was less likely than not that his peptic ulcer condition would prevent him from being able to perform most sedentary occupational tasks, as there was no evidence of a currently active ulcer and he was not anemic; this medical opinion was supported by adequate rationale and therefore is highly probative.  On VA stomach examination in July 2012, the VA examiner opined that the Veteran's peptic ulcer disability did not impact his ability to work; however, this medical opinion was not supported by rationale and therefore is not probative.  In a March 2013 statement, one of the Veteran's private doctors opined that the Veteran was followed in that clinic for his peptic ulcer disease and that he was unable to perform employment due to this condition; however, this medical opinion was not supported by rationale and therefore is not probative.  At his March 2014 hearing, the Veteran provided lay testimony that he was unable to work, to include as due to the medications he took for his service-connected disabilities.  In light of the foregoing, the most probative evidence of record regarding the effects of the Veteran's service-connected peptic ulcer disease with history of prepyloric ulcer on his employment (i.e., the negative medical opinion by the VA stomach examiner in August 2010) does not show that such disability precludes him from securing or maintaining a substantially gainful occupation.

Regarding the Veteran's service-connected hypertension, on VA hypertension examination in August 2010, the VA examiner opined that the Veteran's hypertension was well-controlled on medication and that he had no complications of his heart disease that would limit his ability to find and maintain any type of occupational position which he possessed the skills to perform; this medical opinion was supported by adequate rationale and therefore is highly probative.  On VA hypertension examination in July 2012, the VA examiner opined that the Veteran's hypertension did not impact his ability to work; however, this medical opinion was not supported by rationale and therefore is not probative.  In a March 2013 statement, one of the Veteran's private doctors opined that the Veteran was followed in that clinic for his hypertension and that he was unable to perform employment due to this condition; however, this medical opinion was not supported by rationale and therefore is not probative.  At his March 2014 hearing, the Veteran provided lay testimony that he was unable to work, to include as due to the medications he took for his service-connected disabilities.  In light of the foregoing, the most probative evidence of record regarding the effects of the Veteran's service-connected hypertension on his employment (i.e., the negative medical opinion by the VA hypertension examiner in August 2010) does not show that such disability precludes him from securing or maintaining a substantially gainful occupation.

Nevertheless, regarding the Veteran's service-connected low back strain with herniated disc L4-L5, the Board notes the following pertinent findings:

On VA spine examination in October 2008, the VA examiner opined that the Veteran should be able to perform sedentary work; however, this medical opinion was not supported by rationale and therefore is not probative.

In a November 2008 statement, one of the Veteran's private doctors opined that the Veteran was still not able to maintain gainful employment due to his lumbar disc disease; however, this medical opinion was not supported by rationale and therefore is not probative.

At an August 2009 hearing (for another appeal), both the Veteran and his wife provided lay testimony that, in light of his difficulties with back pain, he would no longer be able to work the same job that he worked at back in 1998, and he would also not be able to work at a job sitting down.

On VA spine examination in August 2010, the VA examiner acknowledged that the Veteran seemed to be suffering a great deal of pain from his lumbar spine condition, but noted that his physical examination findings were moderate in nature, and thus opined that while certainly the Veteran would be limited in his ability to perform any type of job that required a lot of repetitive bending and heavy lifting, he should be employable in a sedentary type position or a position that involved walking short distances without bending, stooping, lifting, or having to remain standing for prolonged periods of time; this medical opinion was supported by adequate rationale and therefore is highly probative.

On a March 2011 questionnaire, one of the Veteran's private doctors indicated that the Veteran did not have the ability to do sustained work activities in an ordinary work setting on a regular and continuous basis, and that the Veteran could not lift any pounds (either occasionally or frequently), could not sit for more than half an hour, could not stand for more than half an hour, and could not walk for more than a quarter of an hour, and therefore opined that due to the chronic nature of his lumbar spine problem, it was unlikely for him to maintain gainful employment; this medical opinion was supported by adequate rationale and therefore is highly probative.

On a May 2012 questionnaire, another of the Veteran's private doctors indicated that the Veteran was unable to walk, stand, or sit for a full hour and that he would have to rest every 30 minutes after walking or standing and would have to change positions every 30 minutes after sitting; however, no medical opinions regarding the Veteran's overall employability were offered.

On VA spine examination in July 2012, the VA examiner opined that the Veteran's lumbar spine disability impacted his ability to work in that he was unable to perform any duties other than sedentary ones due to severe pain and limited motion; however, this medical opinion was not supported by rationale and therefore is not probative.

On VA general medical examination in July 2012 (10 days after the July 2012 VA spine examination), a different VA examiner noted the contention of the Veteran and his wife that he was unemployable because of his back problem.  The VA general medical examiner noted the July 2012 VA spine examiner's conclusion that the Veteran's back problems rendered him unable to obtain and maintain gainful employment in a physical job.  Regarding sedentary employment, the VA general medical examiner noted the Veteran's and his wife's report that his lower back hurt when he had been sitting in the same position too long.  The VA general medical examiner also noted that if the Veteran took enough pain medication to help with his back pain, that he became drowsy and could not focus or concentrate, and that this would render him unable to obtain and maintain gainful employment at a sedentary job; this medical opinion was supported by adequate rationale and therefore is highly probative.

In a March 2013 statement, one of the Veteran's private doctors opined that the Veteran was followed in that clinic for his service-related back injuries and that he was unable to perform employment due to this condition; however, this medical opinion was not supported by rationale and therefore is not probative.

At his March 2014 hearing, the Veteran provided lay testimony that he was unable to work, to include as due to the medications he took for his service-connected disabilities.

In light of the foregoing, the most probative evidence of record regarding the effects of the Veteran's service-connected low back strain with herniated disc L4-L5 on his employment consists of the negative medical opinion by the VA spine examiner in August 2010, the positive medical opinion by the Veteran's private doctor in March 2011, and the positive medical opinion by the VA general medical examiner in July 2012.  As such, the Board finds that the preponderance of the probative evidence (i.e., two positive medical opinions versus one negative medical opinion) shows that such disability precludes him from securing or maintaining a substantially gainful occupation.

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a), as his combined evaluation for compensation is 70 percent, and he has at least one disability rated 40 percent (in fact, his low back strain with herniated disc L4-L5 and his peptic ulcer disease with history of prepyloric ulcer are each rated 40 percent).  Furthermore, the Board finds that the preponderance of the probative evidence of record reasonably shows that his service-connected low back strain with herniated disc L4-L5 precludes him from securing or maintaining a substantially gainful occupation consistent with his work history and education.  As outlined in detail above, one private medical professional and one VA medical professional have each described the limiting effects of the Veteran's service-connected low back strain with herniated disc L4-L5 on his ability to work.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating.  Accordingly, a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


REMAND

Viewing a written statement received by VA on February 19, 2011 in the light most favorable to the Veteran, the Board finds that the Veteran's attorney (on the Veteran's behalf) expressed disagreement with the assignment of November 29, 2006 as the effective date for the award of a higher 40 percent rating for peptic ulcer disease with history of prepyloric ulcer in the AOJ's December 2009 rating decision; the Board also finds that this February 19, 2011 statement constitutes a timely notice of disagreement to the December 2009 rating decision because the Veteran did not receive notice of that rating decision until February 19, 2010.  See 38 C.F.R. § 20.302(a) (2015).  A statement of the case (SOC) addressing this issue has not yet been issued, and the Board is therefore required to remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following action:

If not already provided, the AOJ must issue a SOC addressing the issue of entitlement to an effective date prior to November 29, 2006, for the award of a higher 40 percent rating for peptic ulcer disease with history of prepyloric ulcer, and advise the Veteran and his attorney of the period of time afforded for submission of a substantive appeal.  [Only if a timely substantive appeal is received should this issue be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


